DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents No. 10,873,560 and 10,536,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan D. Cheng (Reg. No. 67,912) on 11/03/2021.
Pursuant to MPEP 606.01, the tile has been amended as follow:
.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 19 and 20, the best prior art found during examination of the present application is as follow:
Stringham (US 20160142272): teaches techniques for transforming information about unique visits to a website or interactions with a mobile application by a single individual on different devices into unified analytical data representing these visits. One or more visitor stitching models can be used to quantify unique visits as belonging to the same person with a certain level of confidence. In addition to maintaining separate records for each unique visit, a unified record is generated, which represents a combination of the unique visits by the same person. Various analytics can then be performed on the unique and unified records. The unified records are favored over the separate data records wherever the stitching model corresponding to the unified record provides a certainty that meets or exceeds a user-specified confidence level. The visitor stitching model used for the analytics is considered non-committal because different models can be employed or none at all, depending on user preferences (Stringham – Abstract)

Liu et al. (US 6,839,680) teaches consistent identification of web users across multiple web sites, servers and domains, monitoring and capture of data describing the users’ web activities, categorization of the web activity data, aggregation of the data into time dependent models describing interest of users and groups over time. Categorization is made with respect to a category tree which may be standardized or customized for each web site. User groups may be defined based on membership rules for category interest information and demographics. Individual user profiles are then created for users automatically based on satisfaction of the user 

Christodorescu et al. (US 2014/0012976 A1) teaches identifying an unknown user according to a plurality of facets of user activity in a plurality of contexts includes receiving a plurality of priors for the facets with respect to the contexts, receiving a plurality of footprints of known users, aggregating the footprints of the users to determine an ensemble prior, receiving a plurality of network traces relevant to an unknown user to a computer environment, matching the network traces against each of the footprints to determine a plurality of matches, aggregating the matches using the ensemble prior according to the facets and the contexts, and outputting a probable user identity for the unknown user (Christodorescu; abstract).

However, Stringham, Liu, and Christodorescu fail to teach, either alone or 1n combination, the claimed features of:
 Claim 1 (similarly claims 19 and 20): A method for de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to: 

aggregate subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account; 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics; 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings; and 
respond to one or more requests that indicate a requested entity by searching the final subset of mappings for the requested entity, and returning an indication of an account that is associated, in the final subset of mappings, with the requested entity.

Claims 2-18 are allowed by virtue of their dependence upon claims 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454